708 N.W.2d 109 (2006)
474 Mich. 1000
Charlene TATE, Plaintiff-Appellant,
v.
CITY OF DEARBORN, Defendant-Appellee.
Docket No. 129241, COA No. 261950.
Supreme Court of Michigan.
January 13, 2006.
On order of the Court, the application for leave to appeal the May 17, 2005 order of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether application of the rule of Pierson Sand & Gravel, Inc. v. Keeler Brass Co., 460 Mich. 372, 596 N.W.2d 153 (1999), to this case tends to encourage gamesmanship by giving plaintiffs an incentive to fail to plead a theory in federal court, with the hope of later litigating that theory in state court, because it was arguably possible, or even probable, that the federal court would have declined to exercise its jurisdiction; (2) whether there are distinguishing factors between this case and Pierson, supra; (3) whether, if a plaintiff wants to preserve state law claims based on the same facts as an action it has brought in federal court, it should be obligated to plead them, or at least attempt to plead them, in the federal court; and (4) whether the interests of federalism or state sovereignty are implicated by this case.